Order entered August 31, 1967, unanimously modified on the law, the facts and in the exercise of discretion, without costs or disbursements, to the extent of denying so much thereof as strikes the answer, and the examination of defendant Dunst is directed to continue on December 26, 1967 at Special Term, Part II, New York County, at 10:30 a.m., the examination to be concluded on that day unless otherwise directed by the court; if plaintiff wishes to use a tape recorder she may do so but she will be responsible for any failure and that failure may not be used as an excuse for any continuance. *520Otherwise the order is affirmed. Concur — '.Stevens, J. P., Steuer, Capozzoli, Tilzer, and McNally, JJ.